DETAILED ACTION
Summary 
This Office Action is responsive to applicant submission filed 04/14/2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/14/2021 and 05/10/2021 were filed after the mailing date of the Notice of Allowance on 03/12/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 2, 3, 5-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 5:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, a transaction card having opposite finished surfaces and a periphery, the transaction card comprising each and every one of the following limitations (emphasis added):
a metal layer having opposite surfaces and at least two openings, each opening extending through one or both of the opposite finished surfaces, wherein the metal layer has at least one discontinuity extending from the periphery of the card to at least one of the at least two openings in the metal layer and at least another discontinuity connected to and extending between the at least two openings; a 
Regarding independent claim 12:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, a transaction card having opposite finished surfaces and a periphery, the transaction card comprising each and every one of the following limitations (emphasis added):
A transaction card having opposite finished surfaces and a periphery, the transaction card comprising: a metal layer having opposite surfaces and at least two openings, each opening extending through one or both of the opposite finished surfaces; Page 3 of 12Appin. No.: 16/751,285CSEC-140US Amendment Dated February 15, 2021 Reply to Office Action of January 25, 2021 a transponder module disposed in one of the at least two openings in the metal layer, the transponder module comprising a component in a transaction circuit configured to communicate wirelessly with a card reader that is configured to emit radio  and  wherein the first range and the second range are overlapping, such that the illumination circuit is configured to illuminate both of the at least two LEDs when the harvested energy is in the overlapping range.
Regarding independent claim 13:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, a transaction card having opposite finished surfaces and a periphery, the transaction card comprising each and every one of the following limitations (emphasis added):
wherein the at least two LEDs are each configured to emit a same wavelength of light.
Regarding independent claim 16:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, a transaction card having opposite finished surfaces and a emphasis added):
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, a transaction card having opposite finished surfaces and a periphery, the transaction card comprising each and every one of the following limitations (emphasis added):  a metal layer having opposite surfaces and at least two openings, each opening extending through one or both of the opposite finished surfaces; a transponder module disposed in one of the at least twoo pen in gs inthe me4ta ayersthetransponder module comprising a component in a transaction circuit configured to communicate wirelessly with a card reader that is configured to emit radio frequency (RF) waves having energy, the transaction circuit configured to receive an incoming RF signal from thePage 5 of 12Appin. No.: 16/751,285CSEC-140US Amendment Dated February 15, 2021 Reply to Office Action of January 25, 2021 card reader, to respond with an outgoing RF signal, and to power the transaction circuit by harvesting energy from the RF waves; a light emitting diode (LED) module disposed in another of the at least two openings in the metal layer and having a planar illuminated area visible from a finished surface of the transaction card, the LED module comprising: one or more LEDs configured to emit light, the LED module comprising a component in an illumination circuit configured to harvest energy from the RF waves for powering the one or more LEDs: wherein the illumination circuit is configured to have a variable illumination claracteristic dependent upona characteristic of the harvested energy- wherein the illumination circuit has at least two LEDs and is configured to illuminate one of the at least two LEDs in response to harvested energy in a first, relatively lower range and to illuminate another of the at least two LEDs in response to wherein the illumination circuit is configured to illuminate the red LED in response to harvested energy in a first, relatively lower range, to illuminate the green LED in response to harvested energy in a second, relatively higher range, and to illuminate both the red LED and the green LED when the harvested energy in response to harvested energy in a third, intermediate range between the first, relatively lower range and the second, relatively higher range.
Regarding independent claim 18:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, a transaction card having opposite finished surfaces and a periphery, the transaction card comprising each and every one of the following limitations (emphasis added):
a metal layer having opposite surfaces and at least two openings, each opening extending through one or both of the opposite finished surfaces; a transponder module disposed in one of the at least two openings in the metal layer, the transponder module comprising a component in a transaction circuit configured to communicate wirelessly with a card reader that is configured to emit radio frequency (RF) waves having energy, the transaction circuit configured to receive an wherein the LED module is located in the metal layer in a position that improves RF performance of the transponder module relative to a card without the LED module.
Regarding independent claim 22:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, a transaction card having opposite finished surfaces and a periphery, the transaction card comprising each and every one of the following limitations (emphasis added):
a metal layer having opposite surfaces and at least two openings, each opening extending through one or both of the opposite finished surfaces; Page 7 of 12Appin. No.: 16/751,285CSEC-140US Amendment Dated February 15, 2021 Reply to Office Action of January 25, 2021 a transponder module disposed in one of the at least two openings in the metal layer, the transponder module comprising a component in a transaction circuit configured to communicate wirelessly with a card reader that is configured to emit radio frequency (RF) waves having energy, the transaction circuit configured to receive an incoming RF signal from the card reader, to respond with an outgoing RF signal, and to power the transaction circuit by harvesting energy from the RF waves; a light emitting diode (LED) module  wherein the illumination circuit includes a charge pump.
Regarding independent claim 23:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, a transaction card having opposite finished surfaces and a periphery, the transaction card comprising each and every one of the following limitations (emphasis added):
a metal layer having a visual appearance, a thickness, a metal layer front face, a metal layer back face, and one or more windows or pockets extending through at least the front face; a transponder module and an insert respectively disposed in the one or more windows or pockets, the insert having an insert front face visible through the window, the insert front face having a different visual appearance than the metal layer; one or more non-functional features visible from a front surface of the card in contrast to the visual appearance of the insert front face surface disposed beneath the non- functional features, wherein the insert is one of:(a) non-transparent and non-translucent; or (b) transparent or translucent, and configured to transmit backlighting to the non-functional features through a back surface of the card; Page 8 of 12Appin. No.: 16/751,285CSEC-140US Amendment Dated February 15, 2021 Reply to Office Action of January 25, 2021 the insert located in the metal layer in a position that improves radio frequency (RF) performance of the transponder module relative to a card with an absence of the insert.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LAURA A GUDORF/Primary Examiner, Art Unit 2876